DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.
Election/Restrictions
Claims 25-27 and 39-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected group and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/27/2021.

Response to Arguments
All of Applicant’s arguments filed 10/14/2021 have been fully considered.
Applicant are directed to the new rejections presented below over Millikin, Loda and Greaves which address the new limitations presented.
New Rejections
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-24, 28-35, 37-38 and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims as amended recites “wherein composition (A) is not a hair color-altering composition,” this is not supported by the originally filed disclosure as Applicant did not actively contemplate a color-altering composition (i.e. a positive recitation of color altering).  While Applicant mentions the use of dyeing agents and dyestuff and this is sufficient to exclude dyeing agents and dyestuff from the composition, it is not sufficient to define composition A to not be a hair color altering composition. This is a new matter rejection.
Furthermore, the instant claims require composition (A) to be non color-altering composition, however the instant specification fails to define what components or ingredients are color-altering.  An adequate written description requires a precise definition, such as by describing combinations of structure, formula, chemical name, physical properties, or other properties of species falling within the genus sufficient to distinguish the genus from other materials.  Here applicants have define by composition by a functional limitation (i.e. not color-altering), but have not provided sufficient description in the disclosure as to what ingredients must be excluded to achieve this function.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-24, 28-35, 37-38 and 41 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “at least one flavin derivative” and also recites “the flavin derivatives are present”
There is insufficient antecedent basis for this limitation in the claim as it’s unclear if “the flavin derivative” is referring to one, more than one or all the Flavin derivative(s).
	It also renders the claim indefinite as “at least one” suggest that one flavin derivative can be present but the recitation of “flavin derivatives are” seems to imply multiple flavin derivatives must be present.
Amending the claim to recite “ at least one flavin derivative” is sufficient to overcome the rejection.
Claim 33 recites “the amount of polyamino acids” however, the claim from which this depends recites “at least one polyamino acid.”  There is insufficient antecedent basis for this limitation in the claim as it’s unclear if “the polyamino acids” are referring to one, more than one or all the polyamino acid(s).
	Amending the claim to recite “ at least one polyamino acid” is sufficient to overcome the rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-24, 28-30, 33-35, 37-38 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millikin (WO 2008/063441), Loda (US 5,858,179) and Greaves (US 2015/0224041).
Millikin discloses a personal care composition comprising at least one skin care active, such as arginine (selected from a finite number of options) and a carrier, reading on instant claims 34-35 (Abs.)  
Regarding claims 22, 28-29 and 41: Millikin further teaches that the composition can comprise 0.001-10% of one or more vitamins, such as riboflavin, reading on instant compound 2 (Pg. 8) and can comprise hair growth regulators (Pg. 12).
Regarding claim 30 and 33: Millikin teaches that the composition can also comprise di-, tri-, tetra-, penta-, and hexa-peptides having ten or fewer amino acids (Pg. 9), these can be used in amounts ranging from 1x10-5 to about 5%.
While Millikin fails to disclose a single embodiment having arginine, riboflavin and the peptide (polyamino acids), it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. AG. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.” (Id.). Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR at 1741. The Court emphasized that “[a] person of ordinary skill is... a person of ordinary creativity, not an automaton.” Id. at 1742.  Consistent with this reasoning, it would have been prima facie obvious to have selected arginine, the polypeptide and riboflavin as discussed by the Examiner above to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Millikin further teaches that the desired skin care actives are not only useful for application to the skin, but also to hair, nails and others mammalian keratinous tissue (which includes hair) (Pg. 3). The compositions can be used to prevent loss of skin and hair elasticity (Pg. 4), Millikin teaches a method of providing a benefit to mammalian keratinous tissue comprising the step of topically applying the personal care composition having a skin care active and an additional ingredient, such as vitamin B compounds, therefore, it would have been prima facie obvious to apply the composition of Millikin to the hair of a subject in need. (Pg. 1-2). Millikin teaches this method to further comprise the additional steps of delivering energy to the keratinous tissue by means of an energy delivery device (selected from a finite number of options), wherein the energy is selected from light energy (selected form a finite number of options) (Millikin – claims 5 and 9 and Pg. 2).  Millikin teaches that the energy can be applied to hair using a flash lamp, reading on exposing hair to at least one artificial light radiation (Pg. 17, lines 10-15).
Regarding claim 38: Milliken teaches application of the energy can be done simultaneously or sequentially (e.g. within 10min) with application of the topical composition, this it would have been prima facie obvious to do the steps sequentially as indicated by Millikin as these are specifically contemplated, which reads on step 2) being performed after step 1) and leaving composition A on the air for 5 sec to 3hrs.  It is noted that the steps of rinsing the hair after step 2) is an optional steps and is not required to be disclosed by the prior art.
However, Millikin does not teach the duration of time the hair is exposed to the light source, nor teaches the light source and wave length being used.
Loda discloses the use of a combination of chemicals and electromagnetic radiation to alter the physical characteristics of hair (Abs).  The method comprises applying a photosensitive compound to the hair and applying light to the fibers and the photosensitive compound (Loda – claim 1) by use of conventional light sources such as fluorescent lamps and arc lamps (col. 5, lines 50-60).  Loda further teaches that the exposure to UV light can continue for an amount of time dependent on the effect desired.  Times can range from 5min to 2hours, depending on the hair type, photosensitizer, wavelength and intensity of the light source. The photoreactions can be halted immedietly when desired by simply turning off the light source.  Loda teaches that the applied light should have a wavelength in the range of 200-530nm and also teaches that each chemical has a preferred wavelength (Col. 3, lines 30-50). 
Greaves discloses a process for dyeing keratin fibers, such as hair, comprising (i) applying to the fibers at least one dye and/or pigment; (ii) applying to the fibers at least one photoinitiator or photoactive compound; and (iii) exposing said keratin fibers to at least one light source, wherein the light source includes light emitted by diodes, emitting one or more electromagnetic waves with wavelengths ranging from 10nm in the UV region to 100 µm in the infrared region, reading on instant claim 36 (Abs, [0011] and Greaves – claim 1).  Greaves teaches that a suitable photoactive compound for use includes riboflavin [0735].
In view of the teachings of Loda and Greaves, a person of skill in the art before the effective filing date of the claimed invention would recognize that the step of applying light in the method of Millikin could be performed using an arc lamp for as much time as necessary to achieve the desired effect, such as 5min to 2hrs, at a wavelength ranging from 10nm in the UV region to 100 µm in the infrared region. Therefore, it would have been prima facie obvious for a skilled artisan to optimize the time of exposure based on the hair type, photosensitizer used, wavelength and intensity of the light source to obtain a desired effect and would have also been motivate to optimize the wavelength used as Loda teaches that wavelengths of 200-530 are preferred, but Greaves teaches that 10nm in the UV region to 100 µm in the infrared region are also suitable for use when using riboflavin and Millikin teaches that energy can be applied using a device that delivers said energy and teaches the use of lamps and Loda teaches arc lamps to be a type pf lamp suitable for hair treatment composition and Millikin teaches composition for application to hair.
The instant claims recite “a method for caring and/or repairing hair,” Millikin teaches personal care compositions comprising at least one active which can regulate the condition of mammalian keratinous tissue (pg. 1) which can be effectively applied to hair, thus teaching a method caring for hair.
The instant claims require the composition (A) to be non hair color altering composition, however, the instant specification does not define what makes a composition color altering, other than teaching the use of dyestuff and dyeing agents, therefore, as Millikin does not require the compositions to comprise dyeing agents and dyestuff, nor teaches the composition to be used to alter the color of hair, it would have been prima facie obvious to formulate the composition to be free of these ingredients and thus reads on “not a hair color-altering composition” as required by the claim.

Claims 22-24, 28-30, 32, 33-35, 37-38 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millikin (WO 2008/063441), Loda (US 5,858,179) and Greaves (US 2015/0224041), as applied to claims 22-24, 28-30, 33-35, 37-38 and 41 above, and further in view of William (US 2015/0140139).
As discussed above, Millikin and Loda makes obvious the limitations of claims 22-24, 28-30, 33-35, 37-38 and 41, however, they do not teach the composition to comprise a polyamino acids especially a Gly-Pro-Hyp triplet as elected.
Williams teaches a composition for improving or promoting hair growth which comprises as an active ingredient, a photosensitizer-peptide conjugate, wherein the active is activated by LED radiation (Abs and Williams – claim 1).   Williams teaches a suitable peptide for use to include glycine-proline-hydroxyproline (also known was Gly-Pro-Hyp).
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Millikin and the above references with those of Williams and use the photosensitizer-peptide conjugate, wherein the peptide is Gly-Pro-Hyp, as the peptide in the formulation of Millikin as Williams teaches that this active improves and promotes hair growth in a synergistic manner when light is applied [0041].  One of skill in the art would have a reasonable expectation of success as Millikin teaches that the composition can comprise compounds for regulating hair growth and teaches the application of light to the hair.

Claims 22-24, 28-30, 31, 33-35, 37-38 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millikin (WO 2008/063441), Loda (US 5,858,179) and Greaves (US 2015/0224041), as applied to claims 22-24, 28-30, 33-35, 37-38 and 41 above, and further in view of Somfleth (US 2007/0292379).
As discussed above, Millikin and Loda makes obvious the limitations of claims 22-24, 28-30, 33-35, 37-38 and 41, however, Millikin does not teach the composition to comprise a polyamino acids having the claimed molecular weight.
Somfleth teaches a method of treating keratin fibers/hair comprising applying the hair an effective amounts of a corneocyte protein or corneocyte polypeptide having a molecular weight ranging from 10-40 kDa which results in the improvement in at least one property of tensile strength of keratin fibers/hair, delay in the aging process of keratin fibers/hair, stabilization of the moisture balance of keratin fibers/hair.  Somfleth teaches this corneocyte protein or corneocyte polypeptide to be used in amounts ranging from 0.05-5wt%  (Somfleth – claims 1 and 15-16).
Somfelth teaches that these composition can be used to treat hair and skin [0005].
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Millikin and the above references with those of Somfleth and add 0.05-5% of  the corneocyte protein or corneocyte polypeptide as taught by Somfleth, Somfleth teaches that this active results in the improvement in at least one property of tensile strength of keratin fibers/hair, delay in the aging process of keratin fibers/hair, stabilization of the moisture balance of keratin fibers/hair.  One of skill in the art would have a reasonable expectation of success as Millikin teaches that the composition can comprise peptides and peptide derivatives and taches the composition to be applied to hair to provide a benefit.

Claims 22-24, 28-30, 33-35, 37-38 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Millikin (WO 2008/063441), Loda (US 5,858,179) and Greaves (US 2015/0224041), as applied to claims 22-24, 28-30, 33-35, 37-38 and 41 above, and further in view of Gordy (US 2009/0110738) and Wang (US 2012/0093737).
As discussed above, Millikin and Loda makes obvious the limitations of claims 22-24, 28-30, 33-35, 37-38 and 41, however, Millikin does not teach the use of compound 1, riboflavin-5’-phosphate as elected.
Gordy teaches the use of particles in cosmetics and teaches the composition to comprise photoinitiators and teaches that suitable photoinitiators for use include riboflavin and riboflavin-5-phosphate (R-5-P), reading on compound 1 of claim 29.
Wang discloses light absorbing compositions which can be topically applied to hair [0056] and teaches that riboflavin-5-phosphate (also known as Flavin mononucleotide) is used for protection against light-caused damage and is used as a reagent for light absorbance for the purpose of reducing the damage caused by light exposure [0023].
In view of the above teaching, a person of ordinary skill in the art before the effective filing date of the claimed invention would have recognized riboflavin and riboflavin-5-phosphate to be functionally equivalent photoinitiators for use in cosmetics/hair care and Wang specifically teaches that riboflavin-5-phosphate can be used in compositions for application to hair.  Therefore, it would have been obvious to substitute the riboflavin in the composition of Millikin with riboflavin-5-phosphate as they are both taught by the prior art to be used for the same purpose and its prima facie obvious to substitute one functionally equivalent compound for another to yield predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613